Citation Nr: 0618102	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating higher than 10 percent for 
degenerative changes at L4-5, status post laminectomy for 
herniation (lumbar spine disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1972 until 
retiring in December 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO) - which, in relevant part, granted the veteran's claim 
for service connection for a lumbar spine disorder and 
assigned a 10 percent rating.  He wants a higher initial 
rating for this condition.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board remanded this case to the RO in May 2005 for 
further development and consideration.  The remand occurred 
via the Appeals Management Center (AMC).


FINDING OF FACT

Since the effective date of his award, January 1, 2002, the 
veteran's lumbar spine disorder has been manifested by 
chronic low back pain and intermittent episodes of increased 
pain, weakness, and spasms, but without limitation of motion 
or evidence of incapacitating episodes.


CONCLUSION OF LAW

The criteria are not met for a rating greater than 10 percent 
for the lumbar spine disorder.  38 U.S.C.A. §§ 1155, 5110(g) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).  In this case, the veteran 
received VCAA notice in a March 2002 letter (VCAA letter), 
prior to the August 2002 decision at issue - thus complying 
with the preferred sequence of events specified in Pelegrini 
II and Mayfield.  The RO sent him an additional VCAA letter 
in May 2005.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).



Here, the March 2002 letter summarized the evidence needed to 
substantiate a claim for service connection (since granted), 
and the more recent May 2005 letter addressed the veteran's 
downstream claim for a higher initial rating for his 
disability.  Both letters described VA's duty to assist and 
specified the evidence he was expected to provide, including 
the information necessary to obtain pertinent medical 
evidence.  He also was told in the May 2005 letter to provide 
VA with any evidence in his possession pertinent to his 
claim.  In this way, the VCAA letters, taken together, 
clearly satisfy the four "elements" of the notice 
requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  The 
Court held that upon receipt of a claim, VA must provide the 
claimant with notice of the type of evidence not previously 
provided, if any, that will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application - including a 
disability rating and effective date.  Dingess/Hartman, slip 
op. at 14.  Here, as mentioned, the VCAA letters informed the 
veteran of the type of evidence needed to substantiate both a 
claim for service connection and one for a higher initial 
rating (after establishing entitlement to service 
connection).  And an even more recent letter in April 2006 
informed him of the type of evidence necessary to establish a 
disability rating and an effective date, in compliance with 
Dingess.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.



Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes (DCs) identify the various disabilities.  
See 38 C.F.R. Part 4 (2005).  Specific DCs will be discussed 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

When the governing laws or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied.  This determination depends on the facts of 
each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever 
version applies, all evidence on file must be considered, but 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a 
liberalizing law shall not be earlier than the effective date 
thereof); 38 C.F.R. § 3.114 (2005).



Analysis

The veteran's lumbar spine disorder is currently evaluated 
under 38 C.F.R. § 4.71a, DC 5243 (2005) (formerly DC 5293) 
for intervertebral disc syndrome (IVDS).  During the pendency 
of this appeal the regulations pertaining to evaluation of 
IVDS have been amended twice.

The veteran was previously evaluated under 38 C.F.R. § 4.71a, 
DC 5293 (2002).  Prior to September 23, 2002, DC 5293 
provided that severe IVDS symptoms, with recurring attacks 
and intermittent relief warrant a 40 percent evaluation; 
moderate symptoms with recurring attacks warrant a 20 percent 
evaluation; and mild symptoms warrant a 10 percent 
evaluation.

Effective September 23, 2002, DC 5293 provided that IVDS may 
be evaluated by two possible methods.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations; or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes over the past 
12 months.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  A 10 
percent evaluation is warranted for IVDS with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months; a 20 percent 
evaluation requires incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  Id.  An incapacitating episode is a period 
of acute signs and symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5293 (2003).

The report of a VA examination in May 2002 indicates the 
veteran underwent surgery (laminectomy) for a herniated disc 
at L5-S1 and has residual degenerative changes.  He has 
chronic low back pain and is unable to engage in strenuous 
physical exertion and heavy lifting as a result.  He does, 
however, play racquetball and exercise on a Stairmaster.  He 
takes Motrin for pain relief.  During the objective clinical 
portion of the examination, movements of his lumbar spine 
were done without pain.  He experiences "flare-ups" 
associated with stiffness during cold, rainy weather.  These 
periodic episodes last for a few hours, and occasionally up 
to 2 days at a time.  He complains of greater stiffness in 
the morning.

During a November 2003 VA examination, the veteran reported 
he experienced some pain relief after his laminectomy, but 
still has some spasms in his lower back.  He stated the pain 
is worse in the morning, and that he takes pain medication 
4 or 5 times a week.  He can perform most daily living 
activities, except for prolonged walking or strenuous 
exercise.  The examiner noted there was decreased sensation 
at L5 and in the right leg.  During another examination, 
in December 2005, the same VA examiner listed a diagnosis of 
chronic low back pain with L5 radiculopathy.  He indicated 
the veteran continues to have low back pain, with sensory 
loss and pain at L5 in particular.  He also has mild weakness 
in his right hamstring.  He cannot sit for extended periods 
or walk long distances.

In summary, the veteran has chronic lower back pain, as well 
as intermittent 
"flare-ups" of increased pain, stiffness, and some spasms, 
but he is still able to perform most daily living activities 
- albeit with certain limitations if the particular activity 
in question involves, say, prolonged walking or sitting or 
strenuous exercise.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (indicating VA must consider the extent the veteran 
may have additional functional impairment, above and beyond 
that objectively shown, due to such symptoms as pain, 
weakness or instability, incoordination, etc., especially 
during times when these symptoms are most problematic - such 
as during prolonged physical activity or "flare ups").  
The veteran admittedly has the physical limitations mentioned 
if he does something that repeatedly requires bending his low 
back, so on and so forth, but that said he also readily 
acknowledges that he is still able to play racquetball and 
even exercise on a Stairmaster.  So his physical limitations 
must be considered in this context.  Moreover, the fact that 
the VA examiner described the associated weakness in the 
veteran's right leg as mild, from the radiculopathy affecting 
this extremity, while not altogether dispositive, nonetheless 
is probative evidence to be considered in assessing the 
severity of the low back disability as a whole.  38 C.F.R. 
§§ 4.2, 4.6.

Thus, his condition warrants a 10 percent disability rating, 
but no greater, under 38 C.F.R. § 4.71a, DC 5293 (2002) for 
mild symptoms of IVDS.  Because there is no indication he 
experiences symptoms, even during "flare-ups," requiring 
bed rest prescribed by a physician, or treatment by a 
physician, he is not entitled to an increased rating, or even 
a compensable rating, under the incapacitating criteria of 38 
C.F.R. § 4.71a, DC 5293 (2003).  Additionally, although the 
December 2005 examination included an assessment of 
L5 radiculopathy, and mild weakness in the right hamstring, 
without evidence of more severe neurologic symptomatology, 
the veteran is not eligible for an increased rating based on 
a combination of chronic orthopedic and neurologic 
manifestations.  See 38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the criteria for rating IVDS 
were revised again and the cite changed to 38 C.F.R. § 4.71a, 
DC 5243 (2005).  See 68 Fed. Reg. 51454 (Aug. 27, 
2003)(effective September 26, 2003).  This new regulation 
includes the same language from the revised DC 5293, but also 
provides that IVDS may be rated under the new general rating 
formula for diseases and injuries of the spine.  
See 38 C.F.R. § 4.71a (2005) (for DCs 5235-5243).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, DC 5292 
(2002) provided that slight limitation of motion of the 
lumbar spine warranted a 10 percent evaluation; moderate 
limitation warranted a 20 percent evaluation; and severe 
limitation warranted a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5292 (2002).

As of September 26, 2003, the new general rating formula for 
injuries and diseases of the spine incorporated more 
objective criteria.  See 38 C.F.R. § 4.71a (2005) (for DCs 
5235-5243).  Specifically, the revised criteria provide for 
evaluations with or without symptoms such as pain, stiffness, 
or aching.  Under the new criteria, a 10 percent rating 
requires forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; a 20  percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  Id.

Note (2) to 38 C.F.R. § 4.71a (for DCs 5235-5243) (2005) 
states that normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees; combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation; and the 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.

In this case, the report of the May 2002 examination shows 
forward flexion to 90 degrees, and the November 2003 
examination shows forward flexion to 95 degrees.  Both 
examinations reflect a combined range of motion for the 
lumbosacral spine of greater than 235 degrees.  Therefore, 
since the medical evidence of record shows that forward 
flexion is greater than 85 degrees, and the combined range of 
motion is greater than 235 degrees, the veteran's lumbar 
spine condition does not warrant a rating greater than 10 
percent under the revised general rating criteria.  See 38 
C.F.R. § 4.71a (2005) (for DCs 5235-5243).  In fact, his 
range of motion does not even warrant a compensable rating 
under the new criteria.  See id.  Likewise, even worse case 
scenario, he is entitled to no greater than a 10 percent 
rating for mild limitation of motion under 38 C.F.R. § 4.71a, 
DC 5292 (2002).

Additionally, as already alluded to, when determining the 
severity of musculoskeletal disabilities such as the one at 
issue, which is at least partly rated on the basis of range 
of motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 
4.59.



The veteran complains of chronic low back pain and stiffness.  
The May 2002 examiner stated the veteran performed lumbar 
spine movements without pain, incoordination, or 
fatiguability.  The November 2003 examiner noted the veteran 
exhibited some pain with rotation and flexion of the lumbar 
spine, as well as weakness.  But still, both examiners 
indicated the veteran could perform most daily living 
activities, with the exception of strenuous labor, heavy 
lifting, or taking extended walks.  Therefore, although he 
experiences some pain, weakness, and fatiguability, the Board 
finds that he is entitled to a rating no greater than 10 
percent even considering the additional functional impairment 
mentioned.

Also, since the veteran's symptoms have not been more than 
10-percent disabling at any time since January 1, 2002, the 
effective date of his award, he is not entitled to a 
"staged" rating either - under Fenderson, because this 
represents his maximum level of impairment during the 
relevant time period at issue.

In summary, the severity of the veteran's lumbar spine 
disorder does not warrant an increased rating under any of 
the applicable rating criteria.  The preponderance of the 
evidence is against the claim, for the reasons and bases 
stated, so there is no reasonable doubt to resolve in his 
favor, and his claim for a rating greater than 10 percent for 
his lumbar spine disorder must be denied.  See 38 C.F.R. § 
4.3 (2005); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating greater than 10 percent for 
the lumbar spine disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


